Citation Nr: 1453556	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for low back strain (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to February 1973.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In March 2014, the Board reopened the claim for service connection for a lumbar spine disability, and remanded the matter for further development of the record, to include obtaining a VA supplemental medical opinion and any outstanding records.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

In August 2014, the Veteran submitted pertinent lay evidence directly to the Board for review; however, no waiver of the Agency of Original Jurisdiction's (AOJ) initial consideration of the new evidence has been received.  However, this evidence is essentially duplicative of the evidence of record insofar as it merely contains a reiteration of the evidence of record, which has already been noted in the record, and not evidence that addresses the etiology of the diagnosed lumbar spine disability, upon which this case hinges.  See 38 C.F.R. §§ 20.800; 20.1304.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a supplemental statement of the case (SSOC); proceeding with the claim without a remand to the RO is not prejudicial to the Veteran.  As such, the Board will proceed to consider the appeal on the merits.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's lumbar spine disability is not related to a disease or injury in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in March 2009 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment and personnel records, VA and private treatment records, and written and oral testimony, as well as the written testimony from his family.  The Veteran has also been afforded a VA examination and clarifying medical opinion.  Thus, VA's duty to assist with respect to obtaining relevant records and VA examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran meets the requirements of an in-service injury.  In this regard, the service treatment records reveal that the Veteran was treated in August 1970 for low back pain after lifting heavy boxes; however, there was no further treatment in service for this condition.  In a March 2009 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) (VA Form 21-4142) and in his August 2011 VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran noted that apart from his August 1970 back injury, he injured his back a second time during an A-7 stabilizer incident in 1972 while stationed aboard the U.S.S. Kitty Hawk that went unreported at the time.  Specifically he claims that he was hit by an A-7 stabilizer on the upswing motion while trying to evade engine exhaust thrust.  The stabilizer hit his face and shattered the protective lens helmet, flipping him backwards with 6 tie down chains straddled between both of his shoulders.  The Veteran reported that he experienced profound, continual, chronic lower back pain due for the most part to this accident.  The Veteran noted, and the service treatment records confirm that the Veteran injured his right eye in April 1972 after being struck in the face by a stabilizer, and that he is in receipt of service connection for the right eye disability (see September 1973 RO rating decision).  During his August 2013 hearing testimony, the Veteran again reported that in service he injured his lumbar spine after trying to escape the exhaust side of an A-7 plane that was landing, and was flipped over, which also caused injury to his right eye.  He denied experiencing any post-service injuries to his back.  Also, service personnel records indicate that the Veteran is in receipt of the Republic of Vietnam Campaign Medal for spending 6 months in a hostile fire zone in Vietnam from February 1972 to November 1972 while aboard the U.S.S. Kitty Hawk, which is the time of the A-7 incident.  

The Veteran meets the requirements of a current disability.  Numerous VA records reflect a current diagnosis of degenerative disc disease. 

In cases where a veteran asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  Section 1154(b) can be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, but it does not establish a nexus between the in-service disease or injury and a current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the instant case, the only evidence that is lacking is a causal relationship between the current disability and the in-service injury. 

Turning to the medical evidence as to the existence of a nexus, private chiropractic treatment records from "Dr. Miller" reflect the Veteran reported being injured while on the flight deck in service, and show ongoing treatment for a lumbar spine disability that Dr. Miller believed more likely appeared to be directly related to injuries sustained during the Veteran's military service.  Dr. Miller also opined that the 1972 injury aggravated the Veteran's earlier sprained back injury with back pain.  The opinion of Dr. Miller is not sufficient evidence of a nexus in this case because it lacks a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In June 2011 the Veteran underwent a VA examination, during which he was diagnosed with lumbar degenerative disc disease.  The examiner noted that while in military service Veteran was treated for one noted episode of back pain that resolved, and that the Veteran reported he also injured his back on the U.S.S. Kitty Hawk but no such records confirming this injury could be found.  The examiner opined that the Veteran's low back degenerative disc disease was less likely than not caused by or a result of military service, as only one episode of strain could be found in the records and it was unlikely that a single strain injury could be the sole cause for his back condition.  Also, there was no documented back injury from the A-7 stabilizer incident.  

A VA medical opinion, provided in April 2014 by the June 2010 VA examiner, reflects that the examiner reviewed all medical records, and opined that it was without any doubt that the Veteran has a back condition as multiple radiographs document degenerative changes.  However, based on all of the available information, the examiner's opinion remained the same, which is that the Veteran's lumbar degenerative disc disease was less likely than not incurred in or caused by the claimed in-service injury event or illness.  The examiner noted that although the Veteran suffered from a possible low back strain from lifting heavy boxes in 1970, these types of injuries were typically muscle injuries that resolved with rest.  The examiner noted that review of the medical records following the injury showed no further complaints or evaluations regarding ongoing low back pain, which had resolved as expected.  The examiner observed that the first documented complaint of back pain was not until 2000, after the Veteran had been struck by a car mirror, with back pain complaints that were reported 2 to 3 days after the initial injury.  Also, review of statements from the Veteran's wife and daughter were of the Veteran experiencing chronic back pain; however, their statements do not mention any specific cause, and the statement from the Veteran's wife in 2009 noted observations of the Veteran having back pain on and off for the past 20 some odd years, which was well past his discharge from military service.  The examiner acknowledged that certainly there was a positive correlation between lifting injuries and degenerative disc disease, but review of the service treatment records did not show any repetitive lifting injuries.  The examiner noted that the only in-service injury of record was in 1970, which resolved, as there was no evidence of any ongoing back complaints thereafter.  The examiner indicated that as far as the complaints of back pain since service, it was not documented until 2009, and based on available records, especially statements from the Veteran's wife, his back pain did not begin until the 1990's, which contradicted his claim of having had complaints of back pain since service.  

The Board finds the June 2010 VA examiner's opinion and April 2014 addendum opinion are particularly persuasive as the opinions were informed by a thorough review and analysis of the Veteran's service treatment records, and in-service and post-service injury to his spine.  Further, they reflect a clear and unequivocal conclusion regarding the relationship between the Veteran's lumbar spine disability and his active duty.  Finally, the examiner explained that the time between which the Veteran was treated in service for his lumbar spine injury and his post-service diagnosis of his lumbar spine disability were strong evidence against the claim.  The Veteran was injured in the car accident in 2000, and did not report any back pain or symptoms since the 1990's.  This reasoning adequately shows that the examiner's conclusions were supported by the relevant and material information.  Also, by the Veteran's own admission, he experienced back pain when golfing in the 1980's and 1990's.  In short, the examiner's opinions are factually accurate, fully articulated, and based on sound reasoning.  Thus, they carry significant probative weight.  See Nieves-Rodriguez v. Peake, 22. 295 (2008).  

While the Board acknowledges that the VA examiner failed to consider that an additional injury in 1972 may have aggravated the lumbar spine strain from 1970, the Board finds that the examiner provided enough analysis and explanation in determining that the post-service injury caused more long-term damage to the Veteran's lumbar spine.  This finding is supported by the record.  In this regard, the Board finds that the medical evidence weighs heavily against the Veteran's contention that a continuity of symptomatology since separation from service.  The Board notes that upon separation from service, in June 1973, the Veteran filed claims for service connection for left knee, left ankle and eye disabilities.  However, he did not file his claim for service connection until June 2003.  Moreover, an August 1973 VA general examination report does not show any complaints of or treatment for a lumbar spine injury or illness.  A March 2004 VA Form 21-4138, Statement in Support of Claim (VA Form 21-4138), shows that the Veteran reported a history of back pain for the previous 10 years.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has also considered the Veteran's own statements made in support of his claim for a lumbar spine disability, including his August 2013 hearing testimony.  The Veteran testified that he injured his spine and his eye in an accident aboard an aircraft carrier in April 1972 when he attempted to secure an incoming aircraft and was flipped over backwards.  He reported that he continued to experience lumber spine symptoms thereafter, which continued to become more severe with time, for which he required that his daughter massage his spine regularly.  He also noted that he injured his spine in 1970 after lifting heavy boxes, which was documented in the service treatment records.  He cited to literature to support his claim that back problems can be caused by heavy lifting.   The Veteran's wife and daughter have indicated that they have observed the Veteran's longstanding back problems but did not attribute the condition to any incident, to include in service.  Although the Veteran and his family are competent to generally report symptoms of lumbar spine pain, there is no evidence that the Veteran and his family members possess such expertise, and he is not competent to determine if his lumbar spine disability is related to his in-service injuries.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of any lumbar spine disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

For these reasons, the preponderance of the evidence is against finding of any current lumbar spine disability related to an in-service illness or injury.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Service connection for a low back strain is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


